Case 8:17-cv-00606-DOC-KES Document 160 Filed 10/26/18 Page 1 of 23 Page ID #:4169



 1   Liv Kiser SBN 285411
 2   lkiser@kslaw.com
     KING & SPALDING LLP
 3   444 W. Lake Street
 4   Suite 1650
     Chicago, Illinois 60606
 5   Telephone: (312) 995-6333
 6   Facsimile: (312) 995-6330

 7   Michael Shortnacy SBN 277035
 8   mshortnacy@kslaw.com
     KING & SPALDING LLP
 9   633 West Fifth Street
10   Suite 1700
     Los Angeles, California 90071
11
12
     Attorneys for Defendant
13   WURTH LOUIS AND COMPANY
14
15                      UNITED STATES DISTRICT COURT
16                     CENTRAL DISTRICT OF CALIFORNIA
17                                   SANTA ANA DIVISION
18   CRAFTWOOD II, INC., California             Case No. 8:17-cv-00606 (DOC) (KES)
     corporation, dba BAY HARDWARE,
19   individually, and as representative of     Hon. David O. Carter
20   all others similarly situated,
                                                Defendant Wurth Louis and
21                        Plaintiff,            Company’s Memorandum of
22                 v.                           Contentions of Facts and Law
23   WURTH LOUIS AND COMPANY, a
24   California corporation, and Does 1
     through 1000,
25
26                    Defendant.
27
28
                 DEFENDANT’S MEM. OF CONTENTIONS OF FACT AND LAW
Case 8:17-cv-00606-DOC-KES Document 160 Filed 10/26/18 Page 2 of 23 Page ID #:4170



  1         Defendant Wurth Louis and Company (“Wurth Louis”) presents this
  2   memorandum of contentions of fact and law.
  3   I.    Claims Plaintiff plans to pursue
  4         Claim 1: Plaintiff Craftwood II, Inc. (“Plaintiff,” “Craftwood” or “Bay
  5   Hardware”) claims that Wurth Louis violated the Telephone Consumer
  6   Protection Act, 47 U.S.C. § 227, “by using a []facsimile machine . . . to send
  7   facsimile advertisements to [the] telephone facsimile machines of Bay Hardware.”
  8   ECF No. 1-1 at 16.
  9         Claim 2: Plaintiff claims that Wurth Louis violated the Telephone
 10   Consumer Protection Act, 47 U.S.C. § 227, “by using a []facsimile machine . . . to
 11   send facsimile advertisements to [the] telephone facsimile machines of Bay
 12   Hardware” that “fail to comply” with the TCPA’s “Opt-Out Notice
 13   Requirements.” ECF No. 1-1 at 18.
 14         As a preliminary note, Craftwood’s two claims are redundant: there is no
 15   separate claim for faxing without a compliant opt-out notice. An opt-out notice is
 16   merely an element of the established-business-relationship defense. See 47 U.S.C. §
 17   227. To avoid confusing the jury, Plaintiff has indicated it is considering whether
 18   to consolidate Claims 1 and 2 into a single claim. Plaintiff should do so.
 19   II.   Claim 1: Alleged violation of 47 U.S.C. § 227
 20         a. Elements Craftwood must prove
 21         To establish its claim that Wurth Louis violated 47 U.S.C. § 227, Craftwood
 22   must prove all of the following:
 23         1. That Wurth Louis used a “telephone facsimile machine”;
 24         2. “to send, to a telephone facsimile machine”;
 25         3. “an unsolicited advertisement.”
 26   47 U.S.C. § 227(b)(1); True Health Chiropractic, Inc. v. McKesson Corp., 896 F.3d
 27   923, 926 (9th Cir. 2018).
 28         An “advertisement,” as the TCPA means it, is a fax that does not merely
      DEFENDANT’S MEM. OF
      CONTENTIONS OF FACT AND LAW
Case 8:17-cv-00606-DOC-KES Document 160 Filed 10/26/18 Page 3 of 23 Page ID #:4171



  1
      promote an “ancillary commercial benefit to either party,” but instead, is in fact
  2
      “an advertisement (or a pretext for an advertisement).” Simon v. RadNet Mgmt.,
  3
      Inc., 2015 WL 13653873, at *3 (C.D. Cal. Jan. 14, 2015). Courts consider, among
  4
      other things, how much space on the fax page is devoted to overt advertising and
  5
      how prominent the advertising is within the document. Id.
  6
           Moreover, the parties’ commercial relationship here made the faxes setting
  7
      forth discounts as well as mark downs on products and goods sold by Craftwood
  8
      (d/b/a Bay Hardware) into offers to do business even if they also constituted
  9
      “advertisements” as that term is defined in the TCPA.
 10
           b. Some of Wurth Louis’s key evidence opposing this claim
 11
               • Documents and testimony from Wurth Louis employees and
 12
                  Craftwood employees or officers demonstrating that the facsimiles in
 13
                  issue were invited by Craftwood.
 14
               • Documents and testimony from Wurth Louis employees and
 15
                  Craftwood employees or officers demonstrating that the facsimiles at
 16
                  issue were consented to by Craftwood.
 17
               • Documents and testimony from Wurth Louis employees and
 18
                  Craftwood employees or officers demonstrating that Craftwood
 19
                  (d/b/a Bay Hardware) and its predecessors (also d/b/a Bay
 20
                  Hardware) had a long-standing business relationship with Wurth
 21
                  Louis in which both parties communicated business matters via
 22
                  facsimile with no restrictions placed on the particular form of
 23
                  communications.
 24
               • Documents and testimony from Wurth Louis and Craftwood
 25
                  employees or officers demonstrating that the opt-out language on the
 26
                  facsimiles was efficacious and understood by Plaintiff, who simply
 27
                  (and unreasonably) elected to not exclude itself by any means.
 28

                                               2
Case 8:17-cv-00606-DOC-KES Document 160 Filed 10/26/18 Page 4 of 23 Page ID #:4172



  1             • Documents and testimony that Wurth Louis’s opt-out language on
  2                the faxes transmitted to Plaintiff, combined with Defendant’s actual
  3                practices, fully complied with the opt-out requirements in the statute
  4                and governing regulations (i.e., the process by which customers
  5                excluded themselves was either instantaneous or effectuated within
  6                days).
  7             • Documents and testimony demonstrating that Craftwood is not
  8                within the zone of interests the TCPA is designed to protect.
  9             • Documents and testimony demonstrating that as applied to this case,
 10                the TCPA violates the First Amendment.
 11             • Documents and testimony demonstrating that Craftwood suffered no
 12                actual damages related to the injury of which it complains and,
 13                therefore, lacks statutory standing.
 14             • Documents and testimony demonstrating that Craftwood should be
 15                barred from recovery because, inter alia, it has taken actions and
 16                engaged in conduct that prevent it from asserting its claims.
 17             • Documents and testimony demonstrating that Craftwood should be
 18                barred from recovery because, inter alia, it enticed Wurth Louis to
 19                send faxes to it over a period of years to manufacture a TCPA claim
 20                and/or also failed to mitigate the alleged damages it contends it
 21                suffered.
 22             • Documents and testimony supporting each of Wurth Louis’s
 23                affirmative defenses, discussed infra at Section V.1
 24   III.   Claim 2: Alleged violation of 47 U.S.C. § 227
 25          This claim is redundant of the first and should be consolidated with claim 1
 26
      1 In addition, Wurth Louis intends to offer documents and testimony from Wurth
 27
      Louis and Craftwood employees or officers demonstrating that certain faxes allegedly
 28   sent to Craftwood are not “advertisements” within the meaning of the TCPA.

                                                3
Case 8:17-cv-00606-DOC-KES Document 160 Filed 10/26/18 Page 5 of 23 Page ID #:4173



  1   into a single claim. Wurth Louis will oppose it on the same grounds that it
  2   opposes Craftwood’s first claim.
  3   IV.   Craftwood’s claim for willful damages
  4         Craftwood alleges that Wurth Louis’s supposed violations of the TCPA
  5   were “willfully or knowingly” done so that Craftwood should be awarded a
  6   penalty of up to three times actual damages. See 47 U.S.C. § 227(b)(3). Wurth
  7   Louis did not act willfully, as the evidence in the case will demonstrate.
  8   Moreover, even if a defendant has been found by the jury to have acted willfully,
  9   whether to award additional damages is a matter committed to the trial court’s
 10   sound discretion. Id. (stating that a court “may” award additional damages in its
 11   “discretion”).
 12         The TCPA does not define “willfully or knowingly.” See id. Courts have
 13   primarily proposed two distinct meanings; the Ninth Circuit has not yet weighed in on
 14   which one applies. Some courts suggest that a defendant must merely “intend or know
 15   that it was performing each of the elements of a TCPA claim (e.g., that it was making
 16   a call, to a person who did not provide prior express consent, using an automated
 17   system).” Haysbert v. Navient Sols., Inc., No. CV 15-4144 PSG (EX), 2016 WL
 18   890297, at *10 (C.D. Cal. Mar. 8, 2016) (explaining split of authority); see also Lary
 19   v. Trinity Physician Fin. & Ins. Servs., 780 F.3d 1101, 1107 (11th Cir. 2015) (“The
 20   requirement of ‘willful[ ] or knowing[ ]’ conduct requires the violator to know he was
 21   performing the conduct that violates the statute.”).
 22         Other courts have rejected that standard—pointing out that if all a defendant
 23   must intend is to carry out the elements of the violation, there is little meaningful
 24   difference between willful and non-willful conduct. See, e.g., Texas v. Am. Blastfax,
 25   Inc., 164 F. Supp. 2d 892, 899 (W.D. Tex. 2001). These courts reason that Congress
 26   would not have intended such a nonsensical meaning of the term—nor would that
 27   interpretation comport with the purpose of additional damages: to deter bad faith
 28   conduct. These courts require a plaintiff to prove that the defendant actually knew, or

                                                  4
Case 8:17-cv-00606-DOC-KES Document 160 Filed 10/26/18 Page 6 of 23 Page ID #:4174



  1   should have known, it was violating the statute.
  2         Wurth Louis respectfully submits that this Court should adopt the meaning of
  3   willful that comports with the plain meaning of the term: Craftwood must prove that
  4   Wurth Louis knew of legal obligations it intentionally declined to follow. At the least,
  5   though, Craftwood must prove that Wurth Louis “intend[ed] or kn[e]w that it was
  6   performing each of the elements of a TCPA claim (i.e. that it was making a call [or
  7   here, sending a fax], to a person who did not provide prior express consent . . .”.
  8   Haysbert, 2016 WL 890297, at *10. After all, Congress enacts legislation with a sense
  9   of what words mean, and “[a] voluntary act becomes willful, in law, only when it
 10   involves conscious wrong or evil purpose on the part of the actor, or at least
 11   inexcusable carelessness . . . .The term willful is stronger than voluntary or
 12   intentional.” Willful, Black’s Law Dictionary (10th ed. 2014).
 13        a. Some of Wurth Louis’s key evidence opposing this claim
 14             • Documents and testimony from Wurth Louis employees and Craftwood
 15                employees or officers demonstrating that Wurth Louis had a good-faith
 16                belief that its opt-out language complied with the TCPA, that it only
 17                faxed to customers, and that Bay Hardware was a long-standing customer
 18                who had used the same fax number for more than two decades. This
 19                includes, among other things, evidence that Craftwood/Bay Hardware
 20                had voluntarily provided its fax number to and faxed back-and-forth with
 21                Wurth Louis, that Wurth Louis believes the opt-out language was vetted
 22                by counsel, and that Wurth Louis employees and management at all times
 23                had a good faith belief that they were complying with the TCPA and all
 24                other applicable laws.
 25             • Documents and testimony from Wurth Louis employees demonstrating
 26                that Wurth Louis targeted faxes to Craftwood based on customer
 27                preferences and needs.
 28             • Documents and testimony from Wurth Louis employees and Craftwood

                                                  5
Case 8:17-cv-00606-DOC-KES Document 160 Filed 10/26/18 Page 7 of 23 Page ID #:4175



  1                employees or officers demonstrating that Wurth Louis’s promotions were
  2                valuable to customers like Craftwood.
  3             • Documents and testimony from Craftwood employees or officers
  4                demonstrating that Craftwood itself admits that business to business
  5                faxing relating to product offerings such as at issue in this case does not
  6                violate the TCPA.
  7             • Documents and testimony from Wurth Louis employees and Craftwood
  8                employees or officers demonstrating that Wurth Louis did not know (and
  9                could not reasonably have known) that Craftwood did not expressly
 10                consent to those faxes it now claims violated the TCPA. This includes,
 11                among other things, evidence that Craftwood consented to faxes through
 12                its communications and conduct with Wurth Louis and others.
 13   V.    Affirmative defenses
 14        a. First affirmative defense: No TCPA Standing
 15         Although Craftwood may have had constitutional standing to bring its claim, it
 16   has become increasingly clear that Craftwood does not have statutory standing to
 17   continue to assert a TCPA claim because, inter alia, it affirmatively took steps to
 18   manufacture its TCPA claim against Wurth Louis. See Maya v. Centex Corp., 658
 19   F.3d 1060, 1067 (9th Cir. 2011) (explaining that “lack of statutory standing requires
 20   dismissal for failure to state a claim,” while “lack of Article III standing requires
 21   dismissal for lack of subject matter jurisdiction under Federal Rule of Civil Procedure
 22   12(b)(1)”); In re Century Aluminum Co. Sec. Litig., 729 F.3d 1104, 1109 (9th Cir.
 23   2013) (“failure to allege statutory standing results in failure to state a claim on which
 24   relief can be granted, not the absence of subject matter jurisdiction.”).
 25         A plaintiff cannot bring a claim under the TCPA unless its interests “fall within
 26   the zone of interests protected” by this statute. Lexmark International, Inc. v. Static
 27   Control Components, Inc., 134 S. Ct. 1377, 1377-87 (2014). “[T]he zone of interest
 28   test is a guide for deciding whether, in view of Congress’ evident intent to make every

                                                   6
Case 8:17-cv-00606-DOC-KES Document 160 Filed 10/26/18 Page 8 of 23 Page ID #:4176



  1   agency action presumptively reviewable, a particular plaintiff should be heard to
  2   complain of a particular agency decision.” Clarke v. Sec. Indus. Ass'n, 479 U.S. 388,
  3   399, 107 S.Ct. 750, 93 L.Ed.2d 757 (1987).
  4                     i. Some of Wurth Louis’s key evidence in support of this defense
  5           • Documents and testimony from Wurth Louis employees and Craftwood
  6               employees and officers demonstrating that Craftwood has an established
  7               business relationship with Wurth Louis, Craftwood provided its fax
  8               number voluntarily, and Craftwood invited faxes by faxing to Wurth
  9               Louis.
 10           • Documents and testimony from Wurth Louis employees and Craftwood
 11               employees or officers demonstrating that Craftwood fully understood
 12               Wurth Louis’s opt-out procedure and intentionally failed to avail itself of
 13               it.
 14           • Documents and testimony from Wurth Louis employees and Craftwood
 15               employees or officers demonstrating that Craftwood intentionally allowed
 16               the faxes to be sent to it only to then sue over them. The Craftwood
 17               conduct included, for example, failing to use the opt-out information on
 18               the faxes it received, failing to call Wurth Louis to request an opt-out,
 19               failing to use the opt-out mechanism on its own fax machine, and, when
 20               faxing and calling Wurth Louis to discuss products or promotions, failing
 21               to tell Wurth Louis representatives to discontinue faxing.
 22           • Documents and testimony from Craftwood employees or officers that
 23               Craftwood employees and officers previously have profited substantially
 24               from bringing TCPA cases.
 25        b. Second affirmative defense: Violation of Due Process Clause
 26        Statutory penalties violate due process “where the penalty prescribed is so severe
 27   and oppressive as to be wholly disproportioned to the offense and obviously
 28   unreasonable.” St. Louis, I.M. & S. Ry. Co. v. Williams, 251 U.S. 63, 66–67, 40 S.Ct.

                                                  7
Case 8:17-cv-00606-DOC-KES Document 160 Filed 10/26/18 Page 9 of 23 Page ID #:4177



  1   71, 64 L.Ed. 139 (1919).
  2        The statutory damages provision of the TCPA, which provides for statutory
  3   damages of up to $1500 for each unsolicited facsimile advertisement—would violate
  4   the Due Process Clause if Craftwood’s positions in this case are accepted by the Court.
  5   Awarding thousands of dollars in damages for faxes sent with an opt-out provision
  6   that conspicuously explains to the recipient how to stop receiving faxes in the future—
  7   where there is essentially no nexus between plaintiff’s claimed injury and the harm
  8   plaintiff alleges it suffered—would violate Wurth Louis’s Due Process Rights under
  9   the United States Constitution, which prohibits the imposition of grossly excessive or
 10   arbitrary punishment. See Texas v. Am. Blastfax, Inc., 164 F. Supp. 2d 892, 900 (W.D.
 11   Tex. 2001) (reducing damages under the TCPA to 7 cents per fax because a larger
 12   amount would be unreasonable).
 13                   i. Some of Wurth Louis’s key evidence in support of this defense
 14            • Documents and testimony from Wurth Louis employees and Craftwood
 15               employees or officers demonstrating that Wurth Louis had a good faith
 16               belief that its opt-out language complied with the TCPA. This includes,
 17               among other things, evidence that the opt-out language was vetted by
 18               counsel, and evidence that Wurth Louis employees and management at
 19               all times had a good faith belief that they were complying with the TCPA
 20               and all other applicable laws.
 21            • Documents and testimony from Wurth Louis employees and Craftwood
 22               employees or officers demonstrating that Craftwood intentionally
 23               allowed the faxes from Wurth Louis to be sent to it, including by, for
 24               example, failing to use the opt-out information on the faxes it received,
 25               failing to call Wurth Louis to request an opt-out, failing to use the opt-out
 26               mechanism on its own fax machine, and when faxing and calling Wurth
 27               Louis to discuss products or promotions, failing to tell Wurth Louis
 28               representatives to discontinue faxing.

                                                   8
Case 8:17-cv-00606-DOC-KES Document 160 Filed 10/26/18 Page 10 of 23 Page ID
                                 #:4178


 1             • Documents and testimony from Wurth Louis employees and Craftwood
 2                employees or officers demonstrating that Craftwood continued its
 3                attempts to order products from Wurth Louis even after it brought this
 4                lawsuit.
 5        c. Third affirmative defense: Wurth Louis’s opt-out language comported
 6            fully with the purpose of the TCPA and followed the obligations
 7            thereunder as a matter of fact, consistent with 47 U.S.C.
 8            § 227(b)(1)(C)(i)-(iii)
 9        Consistent with 47 U.S.C. § 227(b)(1)(C)(i)–(iii), Craftwood/Bay Hardware’s
10   claim fails because it had an established business relationship with Wurth Louis,
11   because it provided its fax number to Wurth Louis voluntarily in the course of that
12   relationship, and because Wurth Louis’s opt-out notice on the faxes comported fully
13   with the purpose of the TCPA and Wurth Louis itself in practice fully complied with
14   the opt out requirements. See Landsman & Funk, P.C. v. Lorman Bus. Ctr., Inc., No.
15   08-CV-481-BBC, 2009 WL 602019, at *1 (W.D. Wis. Mar. 9, 2009) (holding that opt-
16   out notice substantially complied with TCPA despite not using precise words
17   suggested by the statute). Moreover, Craftwood admitted it had actual knowledge
18   about how to request exclusion from receipt of future faxes from Wurth Louis had it
19   actually desired to do so.
20                    i. Some of Wurth Louis’s key evidence in support of this defense
21            • Documents and testimony from Wurth Louis employees and Craftwood
22               employees and officers demonstrating that Craftwood has an established
23               business relationship with Wurth Louis and that Craftwood provided its
24               fax number voluntarily.
25            • Documents and testimony from Wurth Louis employees demonstrating
26               that Wurth Louis’s opt-out language was clear, conspicuous, and
27               successfully used on a regular basis to opt-out of faxes.
28

                                                9
Case 8:17-cv-00606-DOC-KES Document 160 Filed 10/26/18 Page 11 of 23 Page ID
                                 #:4179


 1            • Documents and testimony from Wurth Louis employees indicating that
 2               when a request for exclusion was received it was immediately complied
 3               with.
 4            • Documents and testimony from Wurth Louis employees and Craftwood
 5               employees or officers demonstrating that Craftwood fully understood
 6               Wurth Louis’s opt-out procedure and intentionally failed to avail itself of
 7               it.
 8            • Documents and testimony from Wurth Louis employees and Craftwood
 9               employees that faxing back and forth has been a standard practice in the
10               hardware industry, as evidenced in part by Craftwood’s affirmative
11               purchase of the fax number of the previous owners of Bay Hardware.
12        d. Fourth affirmative defense: Violation of the First Amendment
13        The Ninth Circuit has not yet considered whether the TCPA provisions at issue
14   in this case withstand First Amendment scrutiny. But the U.S. Supreme Court recently
15   held that “[c]ontent-based laws—those that target speech based on its communicative
16   content—are presumptively unconstitutional and may be justified only if the
17   government proves that they are narrowly tailored to serve compelling state interests.”
18   Reed v. Town of Gilbert, Ariz., 135 S. Ct. 2218, 2226, 192 L. Ed. 2d 236 (2015). The
19   Court explained that “[g]overnment regulation of speech is content based if a law
20   applies to particular speech because of the topic discussed or the idea or message
21   expressed.” Id. at 2227. That is so “regardless of the government’s benign motive,
22   content-neutral justification, or lack of animus toward the ideas contained in the
23   regulated speech.” Id. at 2228.
24        Courts have occasionally upheld the TCPA under intermediate scrutiny—but
25   courts have recently flipped positions and applied the strict scrutiny standard to certain
26   portions of the statute. See, e.g., Gallion v. Charter Commc'ns Inc., 287 F. Supp. 3d
27   920, 927 (C.D. Cal. 2018). Applying intermediate scrutiny here would require that the
28   TCPA provision at issue serve a “substantial” government interest, that “the regulation

                                                10
Case 8:17-cv-00606-DOC-KES Document 160 Filed 10/26/18 Page 12 of 23 Page ID
                                 #:4180


 1   directly and materially advance[] the government interest;” and that the restriction be
 2   “no[] more extensive than necessary” to serve the government interest. Central
 3   Hudson Gas & Electric Corp. v. Public Service Comm’n of New York, 447 U.S. 557,
 4   566, 100 S.Ct. 2343, 65 L.Ed.2d 341 (1980).
 5        Courts have only rarely entertained as-applied challenges in this context, which
 6   asks whether these standards are unconstitutional as applied to this particular case,
 7   which is different than the common facial challenges that have been raised in many
 8   cases. See Connector Castings, Inc. v. Newburg Rd. Lumber Co., No. 4:17-CV-01204-
 9   ERW, 2017 WL 3621329, at *2 (E.D. Mo. Aug. 23, 2017) (refusing to strike defense
10   of as-applied First Amendment challenge to TCPA). The documentary and testimonial
11   evidence in this case will demonstrate that the TCPA violates the First Amendment as
12   applied to Wurth Louis.
13                   i. Some of Wurth Louis’s key evidence in support of this defense
14            • Documents and testimony demonstrating that the government does not
15               have a substantial interest in regulating the close, invited business
16               communications that Craftwood now contends violate the TCPA.
17            • Documents and testimony demonstrating that as applied to Wurth Louis in
18               this case, the TCPA does not directly and materially advance the
19               government’s interest in protecting consumers and others from faxing
20               harms, particularly because Craftwood, a business, not only invited or
21               permitted the faxes here, but also because (as it admits) it intentionally
22               refused to stop them even though it had many opportunities and ways to
23               do so.
24            • Documents and testimony demonstrating that applying the TCPA to
25               Wurth Louis here is far more extensive regulation than is needed for
26               business communications concerning products with an established
27               customer in an industry in which faxing has been commonplace for years.
28   //

                                                11
Case 8:17-cv-00606-DOC-KES Document 160 Filed 10/26/18 Page 13 of 23 Page ID
                                 #:4181


 1        e. Sixth affirmative defense: Prior Express Consent of Craftwood d/b/a Bay
 2            Hardware
 3        Craftwood/Bay Hardware’s claims are barred because it or persons working for
 4   it invited or expressly consented to receiving the faxes it sues over. Faxes are not
 5   actionable when the recipient expressly invited or permitted the fax—what courts refer
 6   to as consent. McKesson, 896 F.3d at 931. Companies like Craftwood may consent to
 7   receive faxes (thus making them unsolicited and unactionable under the TCPA) in a
 8   “variety” of ways. Id. at 931; see also Martin v. Target Card Servs., No. CV 17-5372
 9   PA (MRWX), 2018 WL 2723258, at *3 (C.D. Cal. Apr. 24, 2018) (plaintiff consented
10   as a matter of law to be contacted by giving her phone number to defendant on a credit
11   application).
12        In Van Patten v. Vertical Fitness Grp., LLC, the Ninth Circuit held that the court
13   should look to the “the transactional context” “in determining the scope of a
14   consumer’s consent.” 847 F.3d 1037, 1046 (9th Cir. 2017). Thus, in that case, because
15   a customer had given his fax number as part of signing up for a membership, he
16   consented to be contacted—including for promotional reasons—for anything
17   related to that membership. 847 F.3d at 1046.
18        In McKesson, the Ninth Circuit confirmed that evidence of consent to fax can
19   take “various forms”—including evidence of close customer “relationships,” evidence
20   of general requests for faxes, evidence of one-on-one interactions between the
21   defendant and the plaintiff, and even an “outreach program to update contact
22   information” and customer “communication method preferences”—which is evidence
23   that a plaintiff may have consented during that outreach. McKesson, 896 F.3d at 933;
24   see also Daubert v. NRA Group, LLC, No. 3:15–CV–718, 189 F. Supp. 3d 442, 2016
25   WL 3027826 (M.D.Pa. May 27, 2016) (reviewing FCC guidance on the TCPA, and
26   noting that the agency has referred to evidence of consent in the form of “purchase
27   agreements, sales slips, and credit applications”).
28   //

                                                12
Case 8:17-cv-00606-DOC-KES Document 160 Filed 10/26/18 Page 14 of 23 Page ID
                                 #:4182


 1                    i. Some of Wurth Louis’s key evidence in supporting this defense
 2            • Documents and testimony from Wurth Louis employees demonstrating
 3               the many ways that Craftwood may have consented to the faxes it sues
 4               over here, including via faxes, oral communications, and submission of
 5               credit forms, payments, and product orders.
 6            • Documents and testimony from Wurth Louis employees demonstrating
 7               the outreach campaign in which Wurth Louis customers were asked to
 8               confirm their consent to receive faxes.
 9            • Documents and testimony from Wurth Louis employees and Craftwood
10               employees and officers demonstrating that Craftwood consented to
11               receive future faxes by providing its fax number in various ways to Wurth
12               Louis.
13            • Documents and testimony from Wurth Louis employees and Craftwood
14               employees and officers demonstrating that the prior owners of Bay
15               Hardware consented to faxing from Wurth Louis, and that Craftwood took
16               steps to ratify that consent, including by intentionally purchasing the fax
17               number from prior owners of Bay Hardware.
18            • Documents and testimony from Craftwood employees and officers
19               demonstrating the faxing and oral communications between Craftwood
20               and Wurth Louis constituted express consent that was not properly
21               revoked.
22            • Documents and testimony demonstrating that faxing was common in this
23               industry and was understood to be a key way in which parties
24               communicated.
25        f. Eighth affirmative defense: Estoppel
26        “The doctrine of equitable estoppel . . . is founded on concepts of equity and fair
27   dealing. It provides that a person may not deny the existence of a state of facts if he
28   intentionally led another to believe a particular circumstance to be true and to rely

                                                 13
Case 8:17-cv-00606-DOC-KES Document 160 Filed 10/26/18 Page 15 of 23 Page ID
                                 #:4183


 1   upon such belief to his detriment.” San Francisco Bay Area Rapid Transit Dist. v.
 2   Gen. Reinsurance Corp., 111 F. Supp. 3d 1055, 1070 (N.D. Cal. 2015), aff’d, 726 F.
 3   App’x 562 (9th Cir. 2018) (quotation omitted). Craftwood’s affirmative conduct and
 4   statements led Wurth Louis to believe that Craftwood has consented to receive faxes
 5   or did not consider Wurth Louis’s faxes to violate the TCPA.
 6                   i. Some of Wurth Louis’s key evidence supporting this defense
 7            • Documents and testimony demonstrating that Plaintiff can show nothing
 8               more than an “informational injury,” and admitted it knew how to exclude
 9               itself from receipt of future faxes but affirmatively continued to receive
10               faxes knowingly leading Wurth Louis to rely on Craftwood’s actions and
11               believe that Craftwood has in fact consented to fax communications.
12            • Documents and testimony demonstrating that Plaintiff itself violated the
13               TCPA by sending at least one fax to Wurth Louis that failed to comply
14               with, inter alia, 47 U.S.C. 227 §(d)(1)(B) and (d)(2).
15        g. Tenth affirmative defense: Set Off
16        “[U]nder general and well-established principles of equity, either party to a
17   transaction involving mutual debts and credits can strike a balance, holding [itself]
18   owing or entitled only to the net difference.” Los Angeles Cty. Employees Ret. Ass'n v.
19   Towers, Perrin, Forster & Crosby, Inc., No. CV 01-1351DDP(CTX), 2002 WL
20   32919576, at *7 (C.D. Cal. June 20, 2002).
21                   i. Some of Wurth Louis’s key evidence supporting this defense
22            • Documents and testimony demonstrating that Craftwood/Bay Hardware
23               owes Wurth Louis for, inter alia, damages resulting from Craftwood’s
24               own TCPA violation.
25        h. Fifth, Eleventh and Thirteenth affirmative defenses: Triviality,
26            Unclean Hands, Failure to Mitigate
27        Where plaintiffs intentionally create their harm and utterly fail to mitigate it,
28

                                                14
Case 8:17-cv-00606-DOC-KES Document 160 Filed 10/26/18 Page 16 of 23 Page ID
                                 #:4184


 1   their claims should not be actionable. See, e.g., Beyond Sys., Inc. v. Kraft Foods, Inc.,
 2   777 F.3d 712, 718 (4th Cir. 2015) (finding spam emails unactionable where the
 3   plaintiff intentionally took steps to continue receiving spam messages and collected
 4   them because “it hoped to increase its eventual recovery under anti-spam statutes”).
 5   Courts have recognized that, at some point, “common sense renders [some
 6   communications] inactionable under the TCPA.” Ryabyshchuck v. Citibank (S.
 7   Dakota) N.A., No. 11-CV-1236-IEG WVG, 2012 WL 5379143, at *3 (S.D. Cal. Oct.
 8   30, 2012) (explaining that where plaintiff opted-out and received only one follow-up
 9   communication, TCPA claim was simply de minimis and inactionable); see also
10   Henrique v. U.S. Marshal, 653 F.2d 1317, 1320 (9th Cir. 1981) (“The Court must
11   recognize the common sense practicalities of the situation presented.”).
12        Even under the TCPA, courts should not condone “absurd and unforeseen
13   result[s].” Id. To allow plaintiffs to recover for hyper-technical violations that
14   admittedly caused them no harm would “stretch an inflexible interpretation beyond the
15   realm of reason.” See Henrique, 653 F.2d at 1320.
16                    i. Some of Wurth Louis’s key evidence in support of its defense
17            • Documents and testimony from Wurth Louis employees and Craftwood
18               employees demonstrating that Craftwood (d/b/a Bay Hardware and its
19               predecessors) had a long-standing business relationship with Wurth Louis
20               in which both parties communicated business matters via facsimile with
21               no restrictions placed on the particular form of communications.
22            • Documents and testimony from Wurth Louis employees and Craftwood
23               employees or officers demonstrating that Craftwood intentionally allowed
24               the faxes it sues over to be sent to it, including by, for example, failing to
25               use the opt-out information on the faxes it received, failing to call Wurth
26               Louis to request an opt-out, failing to use the opt-out mechanism on its
27               fax machine, and when faxing and calling Wurth Louis to discuss
28

                                                 15
Case 8:17-cv-00606-DOC-KES Document 160 Filed 10/26/18 Page 17 of 23 Page ID
                                 #:4185


 1               products or promotions, failing to tell Wurth Louis representatives to
 2               discontinue faxing.
 3            • Documents and testimony from Wurth Louis employees indicating that
 4               when a request for exclusion was received it was immediately complied
 5               with, and that Wurth Louis’s practices, combined with the language in its
 6               faxes, caused it to be fully compliant with the TCPA.
 7            • Documents and testimony from Wurth Louis employees and Craftwood
 8               employees and officers demonstrating that Craftwood has an established
 9               business relationship with Wurth Louis and that Craftwood provided its
10               fax number voluntarily for the express purpose of furthering the parties’
11               commercial relationship.
12            • Documents and testimony from Wurth Louis employees demonstrating
13               that Wurth Louis’s opt out language was clear, conspicuous, and
14               successfully used by recipients on a regular basis to opt-out of faxes.
15            • Documents and testimony from Wurth Louis employees and Craftwood
16               employees or officers demonstrating that Craftwood fully understood
17               Wurth Louis’s opt-out procedure and intentionally failed to avail itself of
18               it.
19        i. Fifteenth affirmative defense: statutory standing
20        A “statutory cause of action extends only to plaintiffs whose interests ‘fall within
21   the zone of interests protected by the law invoked.’” Lexmark, 134 S. Ct. at 1387.
22   “[T]he zone of interest test is a guide for deciding whether, in view of Congress’
23   evident intent to make every agency action presumptively reviewable, a particular
24   plaintiff should be heard to complain of a particular agency decision.” Clarke, 479
25   U.S. at 399. A court must “determine, using traditional tools of statutory
26   interpretation, whether a legislatively conferred cause of action encompasses a
27   particular plaintiff's claim.” Lexmark, 134 S. Ct. at 1387 (emphasis added).
28        In one of the only cases concerning a professional plaintiff like Craftwood, a

                                                16
Case 8:17-cv-00606-DOC-KES Document 160 Filed 10/26/18 Page 18 of 23 Page ID
                                 #:4186


 1   federal court held that the plaintiff had no statutory standing to sue under the TCPA.
 2   See Stoops v. Wells Fargo Bank, N.A., 197 F. Supp. 3d 782, 804 (W.D. Pa. 2016). The
 3   court explained that the interests of a plaintiff that lies in wait, in “hope[s] of
 4   receiving” communications for the purpose of “collecting statutory damages, are not
 5   ‘among the sorts of interests the TCPA was specifically designed to protect.” Id.
 6   (quotation omitted). “[I]t is unfathomable that Congress considered a consumer who
 7   files TCPA actions as a business when it enacted the TCPA.” Id.
 8         Although Craftwood’s Bay Hardware store indisputably engages in the business
 9   of selling hardware expressly of a type that Wurth Louis sells—there is little question
10   that it is separately in the business of TCPA litigation, which brings its interests
11   outside the TCPA’s scope. In addition, Craftwood’s claims fall outside the required
12   zone of interest because Craftwood in effect took every step to manufacture a TCPA
13   cause of action – e.g., by creating a reasonable belief in Wurth Louis that it had
14   obtained permission or invitation to send promotional offers to Craftwood, a
15   purchasing customer, for products that Craftwood sells.
16                    i. Some of Wurth Louis’s key evidence in support of this defense.
17            • Documents and testimony demonstrating that Craftwood intentionally
18                allowed its fax machine to receive and collect faxes from Wurth Louis—
19                and many other companies—for the sole “purpose of collecting statutory
20                damages.”
21            • Documents and testimony demonstrating that Craftwood knew how to
22                opt-out of faxes from Wurth Louis—and many other companies—but
23                intentionally failed to do so for the sole “purpose of collecting statutory
24                damages.”
25            • Documents and testimony demonstrating that Craftwood invited
26                continued faxing from Wurth Louis—not for any legitimate purpose—but
27                for the sole “purpose of collecting statutory damages.”
28

                                                  17
Case 8:17-cv-00606-DOC-KES Document 160 Filed 10/26/18 Page 19 of 23 Page ID
                                 #:4187


 1            • Documents and testimony demonstrating that Craftwood set its fax
 2               machine to print faxes from Wurth Louis—and many other customers—
 3               not for any legitimate business purpose, but for the sole “purpose of
 4               collecting statutory damages.”
 5            • Documents and testimony demonstrating that Craftwood is a professional
 6               TCPA plaintiff who uses its fax machine for the business of collecting
 7               faxes to sue companies like Wurth Louis for statutory damages.
 8         j. Other defenses
 9         Wurth Louis expressly reserves the right to conform its defenses to the proofs
10   as they may develop during the trial.
11   VI.   Evidentiary issues
12         Wurth Louis opposes admission of many exhibits that Craftwood intends to
13   introduce at trial. But Wurth Louis believes that outstanding evidentiary issues are, or
14   will be, set forth in the parties’ pre-trial submissions, including motions in limine,
15   exhibit-list objections, deposition designations and objections, and any motions to
16   strike witnesses or proposed exhibits under FED. R. CIV. P. 37(c).
17   VII. Issues of law
18         As set forth in Wurth Louis’s prior motion to dismiss and its opposition to
19   plaintiff’s motion to certify, there are several outstanding issues of law, which
20   undermine Craftwood’s claims here.
21         First, Craftwood has suggested that a defendant willfully violates the TCPA
22   merely by sending a fax to a customer with knowledge that the TCPA exists. But as
23   explained above, not so. A defendant must actually know that it is violating the TCPA
24   to be acting willfully—or at the least, know that it is carrying out each element of the
25   claim, including knowing that it was faxing someone who did not solicit the fax. See
26   Haysbert, 2016 WL 890297, at *10. With the proper legal standard in place,
27   Craftwood’s willfulness claim dissolves: the undisputed evidence confirms that
28   everyone at Wurth Louis believed it was complying with the TCPA—and regardless

                                                 18
Case 8:17-cv-00606-DOC-KES Document 160 Filed 10/26/18 Page 20 of 23 Page ID
                                 #:4188


 1   of what Wurth Louis’s understanding was about the TCPA’s requirements, there is no
 2   evidence suggesting that Wurth Louis knew it was faxing Craftwood without its
 3   consent, and there is a lot of evidence to the contrary.
 4         Second, Craftwood has repeatedly suggested during the course of this litigation
 5   that defendants must have some sort of specific record itemizing precisely when and
 6   how a plaintiff consented. Craftwood has also suggested that defendants must keep a
 7   written record of consent. Neither suggestion is true, as explained most recently in
 8   McKesson. 896 F.3d at 933 (recognizing that relationships, communications, context,
 9   and providing a fax number can all give rise to consent, and clarifying that defendants
10   are not required to keep a written record of consent).
11         Third, Craftwood has taken the position that it has statutory standing under the
12   TCPA so long as it otherwise carries out business as a hardware store (or occasionally
13   uses its fax machine for a legitimate reason). But as explained above, a plaintiff who
14   operates a fax machine in a manner principally designed to entrap defendants and
15   profit from statutory claims is not within the zone of interests protected by the TCPA.
16   See, e.g., Stoops, 197 F. Supp. 3d at 804. The principle animating cases like Stoops
17   does not require that Craftwood bought its fax machine for the sole purpose of
18   bringing TCPA litigation—only that it was operating the fax machine with the intent
19   to entrap legitimate business partners in TCPA litigation (which does not constitute a
20   legitimate business purpose).
21         Fourth, Craftwood maintains that failure to mitigate is not a proper defense to a
22   TCPA claim. But as courts in this district have held: where a plaintiff has suffered de
23   minimis harm and intentionally failed to avoid faxes so as to profit from statutory
24   damages—its claim is not actionable. See, e.g., Ryabyshchuck, 2012 WL 5379143, at
25   *3.
26         Fifth, Craftwood argues that the Due Process Clause does not apply to the
27   TCPA claim it brings here. But it ignores the Supreme Court’s admonition that
28   grossly unreasonable damages—even statutory ones—may run afoul of the Due

                                                 19
Case 8:17-cv-00606-DOC-KES Document 160 Filed 10/26/18 Page 21 of 23 Page ID
                                 #:4189


 1   Process Clause. See St. Louis, 251 U.S. at 66–67. And in the extreme and unusual
 2   situation here, where Craftwood intentionally created this harm by inviting the faxes it
 3   sues over, an award of even statutory damages of $500 per fax would be grossly
 4   unreasonable.
 5         Sixth, Craftwood has taken the position that substantial compliance is not a
 6   defense to a TCPA claim. But courts have held that when a defendant makes a minor
 7   technical mistake in its opt-out language—and that the language is otherwise entirely
 8   effective to carry out the purposes of the TCPA—that the opt-out complies with the
 9   statute. See, e.g., Landsman & Funk, P.C. v. Lorman Bus. Ctr., Inc., No. 08-CV-481-
10   BBC, 2009 WL 602019, at *1 (W.D. Wis. Mar. 9, 2009). Here, there is an even
11   stronger case to find the EBR defense applies because Wurth Louis’s actual practices,
12   combined with the opt-out language at the bottom of the faxes, caused it to be 100
13   percent compliant with the TCPA. Moreover, and as noted above, Craftwood itself
14   violated the TCPA in at least one of the faxes it sent to Wurth Louis.
15         Finally, Craftwood contends that the First Amendment does not apply here. But
16   the Ninth Circuit has not yet decided whether the particular TCPA provisions at issue
17   here survive the First Amendment in light of recent Supreme Court case law, which
18   clarified the standard for applying the First Amendment to statutes. See Reed, 135 S.
19   Ct. at 2226. Nor has the Ninth Circuit considered an as-applied challenge in a case
20   like this, where the government’s interest in regulating Wurth Louis’s
21   communications with its purchasing customer is slim to none. This is a unique case:
22   Craftwood attempts to charge a TCPA violation on a company who was
23   communicating with it for legitimate business reasons, even though Craftwood, a
24   regularly-purchasing business customer of Wurth Louis, exists in an industry in which
25   businesses routinely have communicated by fax (as Craftwood well knows, given it
26   expressly purchased the fax number from Bay Hardware’s prior owners in issue in this
27   lawsuit, the same fax number that Wurth Louis had had in its files for decades). These
28   circumstances render this situation distinguishable from the facts addressed in the

                                                20
Case 8:17-cv-00606-DOC-KES Document 160 Filed 10/26/18 Page 22 of 23 Page ID
                                 #:4190


 1   existing case law in this area.
 2   VIII. Bifurcation of issues
 3         To be determined.
 4   IX.   Jury trial
 5         The parties are having a jury trial.
 6   X.    Attorney fees
 7         Craftwood has not asserted any claim for which attorneys’ fees can be awarded.
 8   XI.   Abandonment of issues
 9         The seventh and ninth affirmative defenses have been mooted by the Court as a
10   result of its denial of class certification and, therefore, Wurth Louis no longer plans to
11   put in evidence relating to those particular affirmative defenses unless it must put forth
12   as rebuttal evidence to Plaintiff’s evidentiary record.
13
14   DATED: October 26, 2018
15                                           KING & SPALDING LLP
16
                                             By:        /s/ Livia M. Kiser
17
                                             Attorneys for Defendant
18
                                             WURTH LOUIS & COMPANY
19
20
21
22
23
24
25
26
27
28

                                                   21
Case 8:17-cv-00606-DOC-KES Document 160 Filed 10/26/18 Page 23 of 23 Page ID
                                 #:4191


 1                                   Certificate of Service
 2         On, October 26, 2018, I caused to be filed this document using the Court’s
 3   CM/ECF system, causing it to be served upon all ECF-registered counsel of record
 4   per Rule 5(b)(3) of the Federal Rules of Civil Procedure.
 5
 6
 7                                         By:        /s/ Livia M. Kiser
 8                                         Attorneys for Defendant
 9                                         WURTH LOUIS & COMPANY
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 22
